


110 HR 5222 IH: Semper Fi Act
U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5222
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Campbell of
			 California (for himself, Mr.
			 Boehner, Mr. Putnam,
			 Mr. Carter,
			 Mr. Hunter,
			 Mr. Sam Johnson of Texas,
			 Mr. Saxton,
			 Mr. Wilson of South Carolina,
			 Mr. Lamborn,
			 Mr. Burgess,
			 Mr. Kline of Minnesota,
			 Mr. Poe, Mr. Rohrabacher, Mr.
			 Rogers of Michigan, Mr. Broun of
			 Georgia, Mr. Issa,
			 Mr. Tiahrt,
			 Mr. Burton of Indiana,
			 Ms. Fallin,
			 Mr. McCotter,
			 Mr. Gohmert,
			 Mr. Pitts,
			 Mr. Herger,
			 Mr. Feeney,
			 Mr. McHenry,
			 Mr. Franks of Arizona,
			 Mr. Sessions,
			 Mr. Walberg,
			 Mr. Mack, Mr. Calvert, Mr.
			 Keller of Florida, Mr.
			 Boustany, Mr. Sullivan,
			 Mrs. Schmidt,
			 Mr. Brady of Texas,
			 Mr. Conaway,
			 Mr. Gingrey,
			 Ms. Foxx, Mr. Miller of Florida,
			 Mr. Cannon,
			 Mr. Hall of Texas,
			 Mr. King of Iowa,
			 Mr. Hensarling,
			 Mrs. Capito, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To rescind funds appropriated by the Consolidated
		  Appropriations Act, 2008, for the City of Berkeley, California, and any
		  entities located in such city, and to provide that such funds shall be
		  transferred to the Operation and Maintenance, Marine Corps account of the
		  Department of Defense for the purposes of recruiting.
	
	
		1.Short titleThis Act may be cited as the
			 Semper Fi Act.
		2.Rescission and
			 transfer of funds
			(a)Rescission of
			 certain earmarksAll of the amounts appropriated by the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161) and the accompanying
			 report for congressional directed spending items for the City of Berkeley,
			 California, or entities located in such city are hereby rescinded.
			(b)Transfer of
			 funds to Operation and Maintenance, Marine CorpsThe amounts
			 rescinded under subsection (a) shall be transferred to the
			 Operation and
			 Maintenance, Marine Corps account of the Department of
			 Defense for fiscal year 2008 to be used for recruiting purposes.
			(c)Congressional
			 directed spending item definedIn this section, the term
			 congressional directed spending item has the meaning given such
			 term in paragraph 5(a) of rule XLIV of the Standing Rules of the Senate.
			
